COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


CITY OF SALEM HEALTH SERVICES
 AND VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION
                                                 MEMORANDUM OPINION *
v.   Record No. 1026-98-3                             PER CURIAM
                                                  SEPTEMBER 22, 1998
OZAWA DIANA SKIPPER


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Richard D. Lucas; T. Borden Ellis; Carter,
           Brown & Osborne, on briefs), for appellants.

           (Richard M. Thomas; Rider, Thomas,
           Cleaveland, Ferris & Eakin, on brief), for
           appellee.



     City of Salem Health Services ("employer") contends that the

Workers' Compensation Commission ("commission") erred in (1)

finding that Ozawa D. Skipper ("claimant") proved that her

post-November 5, 1996 disability and medical treatment were

causally related to her compensable October 9, 1996 injury by

accident; (2) finding that the medical treatment rendered to

claimant by Drs. Cecil B. Knox, III, Verna M. Lewis, and Mary C.

Williams, and licensed professional counselor Susan Riggs, was

authorized; and (3) shifting the burden of proof to employer by

requiring it to establish that the medical treatment rendered by

Drs. Knox, Lewis, and Williams and counselor Riggs, was

unreasonable and unnecessary.   Upon reviewing the record and the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.   See Rule 5A:27.

                              I.   Causation

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.       See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).        "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).      "Questions raised by

conflicting medical opinions must be decided by the commission."

 Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d

231, 236 (1989).

     In holding that claimant proved that her post-November 5,

1996 disability and medical treatment were causally related to

her compensable October 9, 1996 injury by accident, the

commission found as follows:
          Deputy Commissioner Costa concluded that the
          claimant suffered injuries in the October 9,
          1996 accident which were aggravated by the
          October 28, 1996 accident. We agree, and we
          also conclude that the claimant's psychiatric
          illness was caused by a combination of the
          two accidents. . . . In this case, we find
          that the claimant's psychiatric condition as
          diagnosed by Dr. Williams was caused by both
          of the accidents acting in concert. We find
          her opinions more persuasive than Dr. Smith's
          conclusions. We note that the claimant did
          have prior traumatic events which occurred in
          her life, but these were fairly distant in
          time in comparison to the automobile


                                   - 2 -
             accidents. Despite these earlier traumas,
             the claimant was able to continue to work and
             function until the two October accidents.


     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 214 (1991).    In its role as fact finder, the

commission was entitled to weigh the medical evidence, to accept

the opinions of Drs. Knox, Lewis, and Williams, and to reject any

contrary medical opinions.    The opinions of Drs. Knox, Lewis, and

Williams constitute credible evidence to support the commission's

decision.    "The fact that there is contrary evidence in the

record is of no consequence if there is credible evidence to

support the commission's finding."         Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

                    II. and III.    Medical Treatment

     Uncontradicted credible evidence proved that employer

disclaimed liability for any medical treatment after claimant's

second accident and failed to offer claimant a panel of

physicians when Dr. Louis J. Castern, the treating physician,

discharged claimant from his care on November 5, 1996.        Under

these circumstances, claimant was entitled to choose her own

physician.     See Bassett Burkeville Veneer v. Slaughter, 21 Va.

App. 575, 578-79, 466 S.E.2d 127, 129 (1996).

     Moreover, credible evidence established that claimant first

sought treatment from Riggs upon employer's recommendation and




                                   - 3 -
then Dr. Knox, who referred her to Drs. Williams and Lewis.

Accordingly, the commission properly ruled that the treatment

rendered to claimant by Drs. Knox, Williams, and Lewis and

counselor Riggs, was authorized.

     We also find that the commission did not impermissibly shift

the burden of proof to employer.   The medical records of Drs.

Knox, Williams, and Lewis, and counselor Riggs, provided credible

evidence to prove that their medical treatment was reasonable and

necessary.   The commission did not err in concluding that

employer's evidence failed to rebut claimant's medical evidence.

In addition, the commission did not err in declining to address

the issue of a change in treating physicians where employer

failed to raise that issue at the hearing before the deputy

commissioner.
     For these reasons, we affirm the commission's decision. 1

                                                        Affirmed.




     1
      In her brief, claimant "asks that she be awarded interest
on all payments delayed by the appeal in accordance with the
provisions of [Code] Section 65.2-707 . . . ." We need not rule
on this request. The provisions of the code section operate as a
matter of law. We leave it to the commission to oversee the
enforcement of those provisions.




                               - 4 -